Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on November 11, 2019. Claims 1-14 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims required one sensor being use for a first orientation in which it points forwardly of the vehicle body and a second orientation in which it points sideways of the vehicle body: however, Figure 1 of the filed specifications illustrates two sensors. One sensor to look forward and another sensor to look sideways. Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wilkening et al. US2017/0027101 (“Wilkening”).

	Regarding claim(s) 1, 12. Wilkening discloses a tractor (fig. 1) comprising: 
a vehicle body supported by a plurality of ground-engaging members (fig. 1); a steering mechanism configured for steering at least one said ground-engaging member at least one sensor for sensing at least one swath line of crop material corresponding to a quantity of crop material per unit length of a swath (abstract, e.g. A steering system autonomously aligns the baler pickup track onto the crop swath.); and 
a controller configured to receive at least one output of the at least one sensor operate the steering mechanism such that when a baler is connected to the vehicle body, the baler follows said at least one swath line in a manner aligning the ingestion of crop material into the baler for baling (para. 25, e.g. draft hitch arrangement 8 is its construction such that the baler pickup track 7 may be laterally offset from the tractor driving track 9 with respect to the tractor driving direction 10. With this it is first of all possible, as shown in FIG. 1b, that during baling the baler pickup track 7 is aligned to the crop swath 5 for picking up crop 4.), 
wherein the at least one sensor is operable to sense a swath line that is laterally offset from the direction of forward movement of the vehicle body (para. 30, e.g. FIG. 1 that the location of the baler 3 and the tow tractor 6 laterally offset to each other leads to the area in front of the baler 3 to be completely free of the tow tractor 6, such that the sensor arrangement 14 of the baler 3 may detect the geometrical profile of the crop swath 5 without being impaired by the tow tractor 6.)

Regarding claim(s) 7. Wilkening discloses wherein the at least one sensor is mounted to the vehicle body (fig. 1, para. 12, e.g. Preferably the sensor arrangement is an optical sensor arrangement, in particular a camera sensor arrangement.).

Regarding claim(s) 8. Wilkening discloses wherein the at least one sensor is operatively connected to the controller whereby the at least one sensor is configured for sensing a swath that is laterally offset from the direction of forward movement of the vehicle body the controller operates the steering mechanism such that a towed baler aligns for ingestion of crop material corresponding to the swath line (para. 12, e.g. Preferably the sensor arrangement is an optical sensor arrangement, in particular a camera sensor arrangement. Fig. 1. Para. 22, e.g. Such a crop swath 5 is being produced in a mowing process which precedes the baling process. The crop swath 5 normally extends along a line and comprises a certain cross profile. The cross profile goes back on the distribution of crop 4 across the crop swath 5. It is normally of overall convex shape as shown in FIG. 2.)

Regarding claim(s) 9. Wilkening discloses wherein the at least one sensor is an optical device that generates an output derived from a two-dimensional image of the cross-section of a swath captured by the optical device (para. 12, para. 28, e.g. The steering system 13 comprises a sensor arrangement 14 for detecting geometrical information about the above noted cross profile 5a of the crop swath 5 at a location in front of the baler 3. This information is called “cross profile information” in the following.).

Regarding claim(s) 11. Wilkening discloses with a baler wherein the baler is pivotally connected to the tractor by a drawbar (para. 12, para. 28, e.g. The steering system 13 comprises a sensor arrangement 14 for detecting geometrical information about the above noted cross profile 5a of the crop swath 5 at a location in front of the baler 3. This information is called “cross profile information” in the following.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening et al. US2017/0027101 (“Wilkening”) in view of Nelson, Jr. et al. US2015/0321694 (“Nelson”).

Regarding claim(s) 2, 6, 13. Wilkening discloses wherein the at least one sensor is moveable between a first orientation in which it points forwardly of the vehicle body (fig. 1).
Wilkening does not explicitly disclose the same sensor for a second orientation in which it points sideways of the vehicle body.
Nelson teaches another agricultural vehicle system and method with a camera that can rotate sideway for a second orientation in which it points sideways of the vehicle body (para. 23, para. 86, the vectors 1115 represent the scaled furrow row differences to the camera intercept, before being rotated by an additional 180°).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Wilkening by incorporating the applied teaching of Nelson to improve vehicle controls and crops harvest performance. 

Regarding claim(s) 3. Wilkening discloses including a pivotable mounting securing the at least one sensor relative to the body, the pivotable mounting permitting at least one degree of freedom of movement of the at least one sensor (para. 29, e.g. the steering system 13 also comprises a steering control 15 and a steering drive 16. During baling, the steering control 15 continuously aligns the baler pickup track 7 onto the crop swath 5 via the steering drive 16 based on a predefined steering strategy and based on the detected cross profile information 5a.)

Regarding claim(s) 4. Wilkening in view of Nelson further teaches further at least one motor for effecting movement of the at least one sensor between the first orientation and the second orientation (Nelson: para. 23, para. 86, the vectors 1115 represent the scaled furrow row differences to the camera intercept, before being rotated by an additional 180°.)

Regarding claim(s) 10. Wilkening does not explicitly disclose wherein the optical device is operatively coupled to a processor configured to generate a predicted swath line derived from a plurality of two-dimensional images of the cross-section, silhouette or outline of a swath captured sequentially by the optical device as the tractor moves.
Nelson further teaches generate a predicted swath line derived from a plurality of two-dimensional images of the cross-section, silhouette or outline of a swath captured sequentially by the optical device as the tractor moves (para. 62, e.g. The cross-track distance module 120 can be arranged to calculate the cross-track distance based on the single intercept axis difference. In an example, the cross-track distance module 120 can be arranged to calculate a camera intercept on the cross-track distance line for a line passing through both the vanishing point and a camera position (position line). The cross-track distance module 120 can be arranged to calculate a set of differences where each member of the set of differences is a difference between the camera intercept and an intercept on the cross-track distance line for lines represented by the subset of peaks in the first parameter space.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Wilkening by incorporating the applied teaching of Nelson to improve vehicle controls and crops harvest performance. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening et al. US2017/0027101 (“Wilkening”) in view of Scholer et al. US2017/0235471 (“Scholer”).

Regarding claim(s) 5, 14. Wilkening does not explicitly disclose wherein the at least one sensor comprises a first and a second sensor configured for sensing at least one swath line, the first sensor pointing forwardly of the tractor and the second sensor pointing sideways of the tractor and the orientations of the first and second sensors being fixed with respect to the tractor; and the method further comprising operating the steering mechanism with the controller in dependence on the output of the second sensor when the first sensor does not sense a swath line.
	Scholer teaches another vehicle system and method. With a first and a second sensor configured for sensing at least one swath line (fig. 6B), the first sensor pointing forwardly of the tractor and the second sensor pointing sideways of the tractor and the orientations of the first and second sensors being fixed with respect to the tractor (fig. 6C); and the method further comprising operating the steering mechanism with the controller in dependence on the output of the second sensor when the first sensor does not sense a swath line (para. 191-para. 193, e.g. By focusing the “look-aside” sensor (functionally equivalent to the look-ahead sensor or, more generically, the crop mass sensor, and thus shown using the same reference number 506) to the side of the combine 500 instead of in front of the combine 500, the look-aside sensor 506 has an improved angle for sensing crop mass, as the broadcast energy 670 can be projected down on the crop material 610 at a steeper, more vertical angle, allowing better detection of crop material 610 versus trying to look out ahead of the combine 500.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Wilkening by incorporating the applied teaching of Scholer to improve vehicle controls and crops harvest performance. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666